Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Applicant has amended claims to now read as “An information processing apparatus, comprising: at least one sensor configured to sense surrounding environment and acquire real- time sensor information; and a central processing unit (CPU) configured to: receive information related to a specific area based on a position of the specific area, wherein the information related to the specific area comprises a condition of occurrence of past traffic accidents in the specific area; determine, based on the received information a plurality of key factors for the past traffic accidents and a plurality of threshold values associated with the plurality of key factors, wherein the real-time sensor information corresponds to the plurality of key factors for the past traffic accidents; compare a value of key factor for each of the plurality of the key factors with a corresponding threshold value of the plurality of threshold values of the key factor; determine a count of key factors for which the value of the key factor exceeds the corresponding threshold value; execute a recommended drive mode based on the determined count of key factors; and Page 2 of 14Application No. 16/080,886 Reply to Office Action of October 1, 2020 and Advisory Action of December 24, 2020change a parameter associated with the at least one sensor based on the recommended drive mode, wherein the at least one sensor is further configured to sense the surrounding environment based on the changed parameter.”  During the time of the said invention, the closest prior art Benedikt (US 201102160867 A1), Yu et al. (US 20130088369 A1), Durie Jr. et al. (US 20170263120 A1) and Arumugasamy et al. (US 9649974 B1) individually or collectively, fail to teach the applicant’s invention above in its entirety.  As a result the examiner acknowledges the invention as novel/allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685